Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 01/19/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-20 are currently pending. Claim 20 is withdrawn.

Response to Arguments
With regard to specification objection:
Applicant has amended the title to be reflective of the invention.  Confirmation of the new title is provided in the attached BIB datasheet.

With regard to the 112(b) rejection:
Applicant has amended Claim 3 to address the clarity of the notches in the carousel.  The 112b rejection of Claim 3 is withdrawn.

Applicant has amended Claim 5 to address the clarity of the claimed sample cup.  The 112b rejection of Claim 5 is withdrawn.   

With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-19 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Applicant has added limitations on the arrangement and orientation of the infeed and outfeed tracks that requires additional consideration.

Applicant’s arguments and amendments with regard to Claims 1-19 have been considered in light of Robinson further view of Jeng, Rich, Cocquelin, Clark,  Mann,  Marsoner  and Robinson395.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 & 16-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 & 16 recite the term “and a pusher dog for pushing objects against said analyzer while still seated in one of said plurality of peripheral recesses”, which is unclear as to whether the term “pusher dog” invokes any unique structure over any element that pushes object.  Examiner looks to the specification and finds a “pusher bar” [0011] [0035] & [0037] and finds no reference to a “pusher dog” in the disclosure.  Examiner interprets “a pusher dog” as any bar (e.g.  lever, grip or arm) that performs the function of providing a pushing force of the object or sample cup against the analyzer or monochromator.  
All dependent claims are rejected for their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20110125314; “Robinson”) in view of Jeng (US2004197927; “Jeng”) and in further view of Rich (US 20100254854; “Rich”).

Claim 1.  Robinson discloses a feeding mechanism (Figs. 13 & 25 (a-c) feeder 304-334) for indexing [0090 identifying information for each sample] & [0099 list types of classification to identify and sort samples] sample cup (Fig. 13 & 25: 500 sample specimen) [0053] at the scanning window [Abstract: a detection unit for monitoring and/or interrogating the specimen container to detect whether the container is positive for the presence of a microbial agent. In other embodiment, the automated instrument may include one or more, bar code readers, scanners, cameras, and/or weighing stations to aid in scanning, reading, imaging and weighing of specimen] & [0099] comprising: a sample cup (Fig. 13, 14 & 25: sample specimen 500) [0091 FIGS. 13-15 and 18, an automated loading mechanism can deposit or place a specimen container 500 into a locator well 402, as described elsewhere herein. The container management means or locating device 400 can then rotate to move or locate the specimen container among various work-flow stations within the system, such as for example] queuing  mechanism (Figs. 13 & 16: 304-334) configured for attachment (Fig. 13:  transport mechanism attached to scanner assembly 400- 432 overall designated as 441 in Fig. 25) to said scanner (Fig 14:  414) [0090 scanning station 414] [0055] said sample queuing  mechanism (Fig 13: transfer mechanisms 304-334 ) further comprising, an infeed track (Fig 13: shows a plurality of samples 500 queued  for scan on transfer mechanism 304) acutely-angled downward from  horizontal toward (Fig. 13: 304 angled acutely from horizontal) a distal infeed end (Fig. 16:  narrower section 333) for gravity- feeding [0087 the vertical chute 332 may further comprise a narrower section 333 that helps direct the falling container 500 into the container locating device 400] a plurality of said sample (Fig. 13: plurality of sample 500 on downward track from horizontal) toward said infeed end (Fig. 16:  narrower section 333 to 410), an outfeed track (Fig. 25: Bridge track 446 & 448) horizontal away [0144 bridge guide rails 446, 448, to guide the container from the first locator device 400A and across the bridge 446] from a distal outfeed end (Fig. 25a: transfer 420) whereby said infeed track (Fig. 13: track mechanism 304 to input 410) and said outfeed track (Fig. 25:  446 & 448 out to 440) converge radially toward a circle (Figs. 13, 14 & 25:  circle 400) and  (Fig. 13: Input at 410 and output at 440) and the distal infeed end (Fig. 16:  narrower section 333) of said infeed track (304) and the distal outfeed end (Fig. 13: Input at 410 and output at 440) of the outfeed track (Fig. 25: Bridge track 446 & 448) terminate at two points  (Fig. 13:  input 410 at 180° degrees from output 440) angularly offset (Fig. 13: 180°) about said circle (Figs. 13, 14 & 25:  center circle of 400): and a carousel (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) [0091] rotatable about said circle (Figs. 13, 14 & 25:  center circle 400), said carousel (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) comprising a rotatable disc  (Figs. 13, 14 & 25:  center circle of 400) defined by a plurality of radially-spaced peripheral recesses (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402), each of said plurality of peripheral recesses (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) being configured to seat [0091 or example, as shown in FIGS. 13-15 and 18, an automated loading mechanism can deposit or place a specimen container 500 into a locator well 402, as described elsewhere herein. The container management means or locating  one of said sample cup (Figs. 13, 14 & 25: 500), whereby said carousel  (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402)  is configured to convey [0091] a sample cup (Figs. 13, 14 & 25: 500) [0091] seated in one of said plurality of radially-spaced recesses (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) from the distal infeed end (Fig. 16:  narrower section 333) of said infeed track (Fig. 29 a  infeed tracks 322 arrows pointing into the tray for infeed track for slides 14) [0271] about said circle (Figs. 13, 14 & 25:  center circle of 400) [0091] to the distal outfeed end (Fig. 25a: transfer 420) of said outfeed track (Fig. 25: Bridge track 446 & 448).  
1) The scanning sensor is a monochromator. 
2) an outfeed track acutely-angled downward from horizontal away from a distal outfeed end  for gravity-feeding a plurality of said sample cups away from said outfeed end.    
                                                                         
With regard to 1) Jeng teaches a scanning sensor [0104 The reagentless system 10 can be combined with a cell counter 24] for analyzing samples transported to a scanning assembly (16) [0108 the source of infrared light can be monochromatic or quasi-monochromatic, such as a laser diode or a light emitting diode. Multiple monochromatic light sources would be spatially or angularly multiplexed by use of beam splitters, mirrors, and the like, such that the beams travel through substantially the same path through the sample cell assembly. The wavelength selection module can comprise a set of filters, a grating monochromator, a prism monochromator, an acousto-optic tunable filter, or any other wavelength dispersing device. The infrared light spectroscopic subsystem 18 can comprise a detector (not shown) to determine the degree to which the light is affected by the sample].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jeng’s monochromator scanner  to analyze  Robinson’s specimens for microbial content because a monochromator is an accurate and time efficient scanners that do not require reagent processing time, cost  and complexity  [Jeng 0010]. 

With regard to 2) Rich teaches an automated sample feeding and analysis system with analyzing carousel 572 (Fig. 31a).  Rich further teaches a carousel (Fig. 29a carousel 572 in 500 tray) an outfeed track (Fig. 87: outfeed track 520) acutely-angled downward from horizontal away from a distal outfeed and for gravity-feeding a plurality of said objects (Fig. 87: 14 specimen slides)  away from said outfeed end (Fig. 87: ramp 520) [0272  A chute or ramp 520 extending from the outer surface 522 of the outer radial sidewall 504 of the slide track 500 and positioned beneath and in alignment with the third slot 514 may be provided to ensure that the used reagent test slides 14 are properly directed to fall into the slide drawer 74 for discarding].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rich’s downward sloping radially, acutely angled (relative to outfeed opening to end of track) outfeed track for removing samples from a carousel with Robinson’s sample carousel because the sample can efficiently release an analyzed sample specimen using a downward sloping outfeed track that can quickly remove the sample from a fast moving analysis carousel thus improving the efficiency of performing volume sample analysis [Rich 0272].

Claim 16.  Robinson discloses a feeding mechanism (Figs. 13 & 25 (a-c) feeder 304-334) for indexing objects [0090 identifying information for each specimen container] & [0099 list types to an analyzer (Fig 14:  414) [0090 scanning station 414] & [0055], comprising:  an object queuing mechanism (Figs. 13 & 25 (a-c) feeder 304-334) configured for attachment (Fig. 13:  transport mechanism attached to scanner assembly 400- 432 overall designated as 441 in Fig. 25) to said analyzer (Fig 14:  414) [0090 scanning station 414] & [0055], said object queuing mechanism (Figs. 13 & 25 (a-c) feeder 304-334) further comprising, an infeed track (Fig. 13: 304 angled acutely from horizontal) acutely-angled downward (Fig. 13: 304 angled acutely from horizontal) toward a distal infeed end  (Fig. 16:  narrower section 333) for gravity-feeding [0087 the vertical chute 332 may further comprise a narrower section 333 that helps direct the falling container 500 into the container locating device 400] a plurality of said objects (Fig. 13: plurality of sample 500 on downward track from horizontal) toward said infeed end  (Fig 13: shows a plurality of samples 500 queued  for scan on transfer mechanism 304), an outfeed track (Fig. 25: Bridge track 446 & 448) horizontal away [0144 bridge guide rails 446, 448, to guide the container from the first locator device 400A and across the bridge 446] from a distal outfeed end (Fig. 25a: transfer 420) whereby said infeed track (Fig. 13: track mechanism 304 to input 410) and said outfeed track (Fig. 25:  446 & 448 out to 440) converge radially toward a circle (Figs. 13, 14 & 25:  circle 400) and  (Fig. 13: Input at 410 and output at 440) and the distal infeed end (Fig. 16:  narrower section 333) of said infeed track (304) and the distal outfeed end (Fig. 13: Input at 410 and output at 440) of the outfeed track (Fig. 25: Bridge track 446 & 448) terminate at two points  (Fig. 13:  input 410 at 180° degrees from output 440) angularly offset (Fig. 13: 180°) about said circle (Figs. 13, 14 & 25:  center circle of 400): and a carousel (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) [0091] rotatable about said circle (Figs. 13, 14 & 25:  center circle 400), said carousel (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) comprising a rotatable disc  (Figs. 13, 14 & 25:  center circle of 400) defined by a plurality of radially-spaced peripheral recesses (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402), each of said plurality of peripheral recesses (Figs. 13, 14 & 25:  circle  being configured to seat [0091 or example, as shown in FIGS. 13-15 and 18, an automated loading mechanism can deposit or place a specimen container 500 into a locator well 402, as described elsewhere herein. The container management means or locating device 400 can then rotate to move or locate the specimen container among various work-flow stations within the system, such as for example, a bar code reading station, a container scanning stations, a container imaging station, a container weighing station, container pick-up station, and/or a container transfer station] one of said sample cup (Figs. 13, 14 & 25: 500), whereby said carousel  (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402)  is configured to convey [0091] a sample cup  (Figs. 13, 14 & 25: 500) [0091] seated in one of said plurality of radially-spaced recesses (Figs. 13, 14 & 25:  circle 400 with circle with carousel wells 402) from the distal infeed end (Fig. 16:  narrower section 333) of said infeed track (Fig. 29 a  infeed tracks 322 arrows pointing into the tray for infeed track for slides 14) [0271] about said circle (Figs. 13, 14 & 25:  center circle of 400) [0091] to the distal outfeed end (Fig. 25a: transfer 420) of said outfeed track (Fig. 25: Bridge track 446 & 448) 
1) an outfeed track acutely-angled downward from horizontal away from a distal outfeed and for gravity-feeding a plurality of said objects away from said outfeed end.

2) a pusher dog for pushing objects against said analyzer while still seated in one of said plurality of peripheral recesses.


 With regard to 1) Rich teaches an automated sample feeding and analysis system with analyzing carousel 572 (Fig. 31a).  Rich further teaches a carousel (Fig. 29a carousel 572 in 500 tray) an outfeed track (Fig. 87: outfeed track 520) acutely-angled downward from horizontal away from a distal outfeed and for gravity-feeding a plurality of said objects (Fig. 87: 14 specimen slides)  away from said outfeed end (Fig. 87: ramp 520) [0272  A chute or ramp 520 extending from the outer surface 522 of the outer radial sidewall 504 of the slide track 500 and positioned beneath and in alignment with the third slot 514 may 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rich’s downward sloping radially, acutely angled (relative to outfeed opening to end of track) outfeed track for removing samples from a carousel with Robinson’s sample carousel because the sample can efficiently release an analyzed sample specimen using a downward sloping outfeed track that can quickly remove the sample from a fast moving analysis carousel thus improving the efficiency of performing volume sample analysis [Rich 0272].

With regard to 2) Parker teaches an automated sample feeder and analyzer (Figure 5:  optical analysis). Parker further teaches a pusher dog (Fig. 5: 23 & 24 retaining guide) [Col. 16 lines 49-60] for keeping said objects (Fig. 5:  23 & 24) pressed flatly (Fig. 4:  Bottle B pressed against 11 & 12) against an optical scanner (Fig. 5: optical scanner 11 & 12) [Col. 2:  Lines 10-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Parker’s retaining guide to push a specimen bottle to an optical scanner to press Robinson’s sample specimen  against Parker’s as modified monochromator because the seating the bottle into a scanning slot increases the accuracy of the measurement by ensuring the scanner is securely in contact with each specimen analyzed in a high speed carousel feeder system [Parker Col. 2 lines 5-30].

Claims 2 & 17. Dependent on the feeding mechanism according to respective claims 1 & 16. Robinson further discloses a switchable gate (Figs. 13 & 14 gating drum 308 with slots  The drum-like loading device 308 is capable of rotating (either in a clock-wise direction, or counter-clock wise direction) about a horizontal axis, and is capable of picking-up and loading individual specimen container 500 into the detection system 100] proximate an end of said infeed track (306) for gating sample cups (500) into said carousel (400) [0084]. 

Claim 9. Dependent on the feeding mechanism according to claim 1. Robinson further discloses the plurality of radially-spaced recesses (420 wells) all comprise semi-circular recesses (Figs. 13 & 14 show radially-spaced recesses that are 420). 

Claims 10 & 11. Dependent on the feeding mechanism according to claim 1. Robinson further discloses a measurements on the sample cup [0099 weigh station at position 404] seated in one of said radially-spaced recesses (Fig. 14, 402 can rotate to position 404 where a plurality of measurements to include weight is performed)[0090 The locator device (400 carousel ) may further comprise a rotatable turntable device 406, for rotating a container to facilitate bar code reading and/or container scanning, and/or a scale or weighing device 408, for weighing a container]. 

Robinson does not explicitly disclose a first calibration standard seated in one of said radially-spaced recesses and a second calibration standard seated in another of said radially-spaced recesses.

Rich teaches an automated sample feeding and analysis system with analyzing carousel 572 (Fig. 81).  Rich further teaches a first calibration standard [0292 Fig. 81 on carousel 572 a calibration standard 246 on slide 14 is placed in seat 618] seated in one of said radially-spaced recesses (Fig. 81 seat 618) and a second calibration standard (Fig. 31 on carousel 572 a fluorescent calibration shutters 626 are closed over seat opening 608) seated in another of said radially-spaced recesses (608) [0286 Preferably, the shutters 626 are formed of a fluorescent material, and thus may be used as a reference for calibrating the fluorometer].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a double calibration of the analyzing carousel using a floresecent shutters and a sample slide with a calibration chip to calibrate Robinson’s analyzing sensor because calibrating the sensor because calibrating the sensor improves the quality of sample analysis by calibrating against an unflawed specimen and fluorescent field to remove any shifting of the sensor after a multitude of imperfect specimens [Rich 0293].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Cocquelin (US 5575978; ”Cocquelin”).

Claim 3. Dependent on the feeding mechanism according to claim 1. Robinson further discloses a spinner wheel [0100] proximate said carousel (400) for spinning [0100] said sample cups (500) (Figs. 13 & 14 recess 402 is u-shaped) [0072 for rotating the container within the entrance location or port 110 to enable reading of the bar code label 508. In another possible embodiment, the transfer mechanism (see, e.g., FIG. 5B, 650) may rotate the container 500 to enable reading of the bar code label 508].  

Robinson does not explicitly disclose a spinner wheel proximate said carousel for spinning said sample cups when seated in said radially-spaced recesses. 
 
Cocquelin teaches a spinner wheel (Fig. 2:  spinner wheel 16) proximate said carousel (Fig. 2:  handling star 18 (e.g. star carousel)) for spinning [0073 which container has its body 5 pressed against two abutments 17. By way of example, these abutments 17 form parts of a handling star 18 for bringing containers 2 in succession up to the vision system 11] said sample (Fig. 2: lean container) [0071 lean of containers 2, e.g. containers made of glass, such as bottles. In conventional manner, each container 2 presents a bottom 3 from which there rises a vertical wall 4] when seated (Fig. 2: sample 2 in the recess of 18) in said radially-spaced recess (18 star handling carousel with recesses).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cocquelin’s spinner wheel to rotate a lean container in a scanning recess  as an element to rotate Robinson’s rotation device for Robinson’s specimen containers in a scanning recess because the spinner wheel provides adjustment of the specimen container in alignment with a scanner optimizes the optical analysis by providing reference data for a detailed scan of the specimen [0053 Cocquelin].

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Clark (US 5575978;”Clark”).

Claims 4 & 5. Dependent on the feeding mechanism according to claim 1. Robinson further discloses a reject chute (446) [0144 the container in: (1) a first position (FIG. 25A) as the pusher arm 444 begins to push the container across the transfer bridge 446; (2)] a solenoid (446 motorized pusher arm), post proximate said carousel (40) outfeed track and output chute (446) for diverting sample cups (500) away from said outfeed track (440) into said reject chute (446) [0144 as the pusher arm 444 begins to push the container across the transfer bridge 446; (2) a second or intermediate position (FIG. 25B) as the container crosses the transfer bridge 446]. 

Robinson does not explicitly disclose the output chute for diverting sample cups away from said outfeed track into said reject chute.
 
Clark teaches an automated sample feed and sample analysis system (Figs. 3 & 4a).  Clark further teaches solenoid (Fig. 3: ejector 62) post proximate said carousel (68), outfeed track and reject chute (200) [Col. 21 lines 21-45].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Clark’s arrangement of a carousel ejector into a rejection chute with Robinson’s ejector to a choice of output ports because providing an output port to a rejection chute improves the efficiency of testing by eliminating completed analyzed samples or samples that do not meet a determined requirement [Clark Col. 21 lines 21-45].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Marsoner (US 5441701; “Marsoner”).

Claim 6. Dependent on the feeding mechanism according to claim 1.  Robinson further discloses the sample cup queuing mechanism (300) is pivotally-attached [0086] to said scanning (400 and 414) mechanism.

Robinson does not explicitly disclose the feeder is attached by hinges. 

Marsoner teaches a feeder system for an analysis system.  Marsoner teaches a queueing mechanism (1) that is connected to a scanning analyzer (9) where the queueing mechanism (1) is attached by a hinges (13) [Col. 3 lines 14-43]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Marsoner’s hinge to attach Robinson’s feeder to an analyzer .

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Mann (US 20080156377; “Mann”).

Claims 7 & 8. Dependent on the feeding mechanism according to claim 1. Robinson does not explicitly disclose an infeed track has a first sensor for detecting when it is full of sample cups and infeed track has a second sensor for detecting when it is empty of sample cups. 

Mann teaches a sample feeder and analysis system (Fig. 4).  Mann further teaches an infeed track (337) has a first sensor (450) for detecting when it is full [0032 When the vial count equals the predetermined number of vials, the programmable logic controller stops conveyor belt 325 so as to not transport excess vials into recovery device 300] of sample cups (320)  and infeed track (337) has a second sensor (434) for detecting when it is empty [0034 Then, the programmable logic controller actuates stop cylinder 434 out of the path of the vials and re-starts conveyor belt 325, which transports the substantially empty vials for disposal in empty vial collection bin 327. The motion of conveyor belt 325 brings a new set of vials into recovery device 300, and the programmable logic control repeats the process of recovering solution from the new vials as described above, beginning with actuating stop cylinder 434 into the path of the new vials] & [0032] of sample cups (320).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mann’s infeed track counter detection system and programming with Robinson’s infeed track because ensuring samples are continuously available improves the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Parker (US 2100227; “Parker”).

Claim 12. Dependent on the feeding mechanism according to claim 1.  Robinson does not explicitly disclose: 
1) an optical scanner is a monochromator.
2) a pusher dog for keeping said sample cups pressed flatly against the monochromator . 

With regard to 1) Rich teaches an automated sample feeding and analysis system with analyzing carousel 572 (Fig. 31a).  Rich further teaches a carousel (Fig. 29a carousel 572 in 500 tray) an outfeed track (Fig. 87: outfeed track 520) acutely-angled downward from horizontal away from a distal outfeed and for gravity-feeding a plurality of said objects (Fig. 87: 14 specimen slides)  away from said outfeed end (Fig. 87: ramp 520) [0272  A chute or ramp 520 extending from the outer surface 522 of the outer radial sidewall 504 of the slide track 500 and positioned beneath and in alignment with the third slot 514 may be provided to ensure that the used reagent test slides 14 are properly directed to fall into the slide drawer 74 for discarding].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Rich’s downward sloping radially, acutely angled (relative to outfeed opening to end of track) outfeed track for removing samples from a carousel with Robinson’s sample carousel because the sample can efficiently release an analyzed sample specimen using a downward sloping outfeed track that can quickly remove the sample from a 

With regard to 2) Parker teaches an automated sample feeder and analyzer (Figure 5:  optical analysis). Parker further teaches a pusher dog (Fig. 5: 23 & 24 retaining guide) [Col. 16 lines 49-60] for keeping said sample cups (Fig. 5:  23 & 24) pressed flatly (Fig. 4:  Bottle B pressed against 11 & 12) against an optical scanner (Fig. 5: optical scanner 11 & 12) [Col. 2:  Lines 10-15].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Parker’s retaining guide to push a specimen bottle to an optical scanner to press Robinson’s sample specimen  against Parker’s as modified monochromator because the seating the bottle into a scanning slot increases the accuracy of the measurement by ensuring the scanner is securely in contact with each specimen analyzed in a high speed carousel feeder system [Parker Col. 2 lines 5-30].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Robinson (US 5374395; “Robinson395”).

Claim 15. Dependent on the feeding mechanism according to claim 1. Robinson further discloses a rotating [0090] carousel (400).  

Robinson does not explicitly disclose the carousel is servo- 2$driven.
Robinson395 teaches an automated sample feeder and analyzer (Figure 9). Robinson 395 further teaches a carousel is servo- driven [Col. 13 lines 25-40 The carousel is driven by a servo-controlled 12 V DC motor driven via a carousel gear 414 (FIG. 37)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Robinson395’s servo controlled motor as a driving mechanism for Robinson’s carousel because a servo controlled motor increases the reliability and accuracy of testing through precision positioning of the carousel tray aligning with high speed scanners for volume sample testing.[Col. 26 lines 11-29].

Claims 13-14 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Jeng and Rich and in further view of Walker (US 20170254827; “Walker”).

Claims 13-14 & 18-19. Dependent on the feeding mechanism according to respective claims 1 and 16.  Robinson further discloses a bar code reader external to the feeding mechanism [0099].  

Robinson does not explicitly disclose a first radio frequency identification (RFID) reader/writer external to said sample cup queuing mechanism and the sample cup queuing mechanism comprises a second RFID reader/writer. 

Walker teaches an automated sample analysis system (Fig. 2).  Walker further teaches a first radio frequency identification (RFID) reader/writer (103) external (Fig. 2 has 103 RFID located on each of the assay devices and on the input of 109) to said sample cup queuing mechanism (102) and the sample cup queuing mechanism (102) comprises a second RFID reader/writer (Figure 2 has a plurality of RFID 103 sensors on the queuing conveyor 102).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856